Citation Nr: 0720048	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04- 09 201	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for bilateral vision 
loss.

3.  Entitlement to service connection for residuals of a low 
back injury. 

4.  Entitlement to service connection for allergic rhinitis. 

5.  Entitlement to service connection for cerebrovascular 
accident (CVA).

6.  Entitlement to service connecting for benign prostate 
hypertrophy (BPH) and prostatits, claimed as a prostate 
disorder, to include as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from July 1959 to July 1963.  He served with the United 
States Navy from March 1964 to June 1971.  The veteran served 
in the Republic of Vietnam from February 7, to June 2, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO denied service 
connection for the claims on appeal.

Another issue on appeal at the time of the RO's June 2002 
denial was entitlement to service connection for residuals of 
a forehead injury, was granted by the RO in a December 2003 
rating decision.  Since the claim was granted, the appeal as 
to that issue has become moot.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

In a statement to the RO, dated in January 2006, the veteran 
withdrew his hearing request.  38 C.F.R. §  20.704 (2006).


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era.

2.  Diabetes mellitus, type II, is not currently demonstrated 
by the probative competent medical evidence of record.

3.  The veteran has corrected vision of 20/40 and 20/25+3 in 
the right and left eyes; he does not have an acquired vision 
loss related to service.

4.  The veteran's diagnosed eye disorders-hyperopia, 
astigmatism and presbyopia-are refractive errors and not 
disabilities under VA regulations.

5.  The currently demonstrated lumbar spine degenerative 
joint disease has not been shown to be due to an event or 
incident during the veteran's periods of military service; 
and arthritis of the lumbar spine was not manifested within a 
year of service separation.

6.  The veteran's allergic rhinitis and CVA are not shown to 
be due to an event or incident during the veteran's periods 
of military service.  

7.  The veteran's currently diagnosed prostate disorder-BPH 
and prostatitis-are not shown to be due to an event or 
incident during the veteran's periods of military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated, nor may it be presumed to be 
the result of Agent Orange exposure. 38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 1113, 1116, 1137, 5103, 5103A, 5017 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Defective vision, currently diagnosed as hyperopia, 
astigmatism and presbyopia, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 4.9 (2006).

3.  Low back disability, diagnosed as degenerative joint 
disease, is not due to disease or injury that was incurred in 
or aggravated by service, nor may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

4.  Allergic rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.  

5.  Cerebrovascular accident was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

6.  Benign prostate hypertrophy and prostatits, claimed as 
prostate disorder, due to disease or injury that was incurred 
in or aggravated by service, nor may it be presumed to be the 
result of Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113, 1116, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.307, 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with notice on the first three 
Pelegrini II VCAA elements in a March 2002.  The RO provided 
notice as to the fourth Pelegrini II element, a by way of a 
January 2005 letter.  The January 2005 letter was provided 
after the RO's initial denial, but the timing deficiency was 
cured when the claim was readjudicated via a March 2005 
supplemental statement of the case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran was not provided with notice regarding disability 
ratings or effective dates for the disabilities on appeal.  
Despite the inadequate notice on these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

The RO has obtained all reported pertinent records, and 
obtained an examination with an opinion on all the claims 
with the exception of the claim for service connection for 
CVA.  As discussed below, there is no competent evidence that 
the veteran's CVA may have been related to his periods of 
military service.  The veteran has not reported a continuity 
of symptomatology and no medical professional has suggested 
that CVA might be related thereto. 

II.  Legal criteria

Service connection-general criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted." 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus, cardiovascular disease, and malignant 
tumors become manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such diseases during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

Agent Orange-criteria

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
U.S.C.A. § 1116(a); 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

For veteran's exposed to herbicides, the following diseases 
shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, or porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

Where the evidence does not warrant presumptive service 
connection, an appellant can establish service connection 
with proof of direct causation.  Stefl v. Nicholson, No. 04-
2192 (U.S. Vet. App. Mar. 27, 2007); see Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

III.  Analysis

1.  Diabetes Mellitus, type II

The veteran asserts that service connection is warranted for 
type II, diabetes mellitus as a result of herbicide exposure 
in Vietnam.

The first question in determining a claim for service 
connection is whether there is a current disability.

Service medical records reflect that when examined for 
enlistment into service in May 1959, the veteran's endocrine 
system was noted to have been "normal" (see, May 1959 
service entrance examination report.  The remainder of the 
service medical records, to include service separation 
examination reports, dated in June 1963 and June 1971, do not 
contain any subjective complaints, clinical findings or 
diagnoses of diabetes mellitus.  The veteran's endocrine 
system was found to have been "normal" at service discharge 
(see, June 1963 and June 1971 service separation examination 
reports) 

In a March 2005 statement, the veteran's private physician 
reported that the veteran had "underlying diabetes" (see, 
March 2005 statement, prepared by the veteran's treating 
physician, W. N. B., M. D., F. A. C. P., reflecting that the 
veteran had "underlying diabetes."  Dr. B. did not provide 
any objective clinical findings (i.e., laboratory test 
results) or explain the basis for the opinion that the 
veteran had "underlying diabetes."  Clinical treatment 
records, dated from April 2000 to October 2001, submitted by 
Dr. B., do not contain any findings, impressions, or 
diagnoses of, diabetes mellitus.  Later records dated through 
June 2005 report diabetes but do no explain the basis for 
this finding.

In contrast, VA evaluated the veteran on three separation 
occasions and determined that he did not currently have 
diabetes mellitus (see, November 2003, February 2004, and 
June 2005 VA eye and diabetes mellitus examination reports, 
respectively).  In June 2005, after a physical evaluation of 
the appellant, as well as laboratory test findings, a VA 
examiner declared that there was no evidence of diabetes 
mellitus.  At the close of the June 2005 VA examination, the 
VA examiner indicated that he had specifically requested the 
veteran to ask his physician, Dr. W. N. B., to send 
laboratory evidence that confirmed the definite presence of 
diabetes mellitus.  The examiner further indicated that he 
had suspected that Dr. W. N. B. was of the mind set that a 
diagnosis of mild diabetes was warranted when blood sugars 
levels rose above 100, but that he suspected fasting sugars 
above 110 as being indicative of diabetes mellitus, according 
to modes of scientific thinking. 

The veteran has argued that greater weight should be given to 
Dr. B's. opinion than to that of the VA examiner, because Dr. 
B. had treated him for over 20 years, while the VA examiner 
saw him for only a brief period.  The VA benefits system does 
not recognize a "treating physician rule" that would per se 
give Dr. B's. opinon more weight.  Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).  In this case Dr. B. has not provided a 
basis for his opinion, while laboratory finings actually 
contradict that opinion.

The Board finds that the VA examination findings in November 
2003, February 2004 and June 2005 to be the most probative 
medical evidence of record because the VA examiner reviewed 
the veteran's records and commented on the objective results 
of laboratory tests.  As previously noted, the examiner 
determined that there was no evidence of Type II, diabetes 
mellitus.

The most probative evidence is to the effect that the veteran 
does not have current diabetes.  In the absence of proof of a 
present disability, there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In light of the 
above finding of no current Type II, diabetes mellitus, 
presumptive service connection based on a status as a chronic 
disease, or due to herbicide exposure, is not for 
consideration.



2.  Defective Vision

Service enlistment and separation examination reports reflect 
that the veteran's uncorrected distant vision was 20/20 in 
both eyes (see, May 1959, June 1953, June 1963, and July 
1971, service enlistment and separation examination reports, 
respectively).  

Post-service VA and private treatment records reflect that 
the veteran has received diagnoses of hyperopia and 
astigmatism, both eyes, and presbyopia (see June 2005 VA 
ophthalmologic examination reports).  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

Myopia is a refractive error of the eye, is also known as 
nearsightedness. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S) 1094 (28th ed.1994).  Presbyopia is "hyperopia 
and impairment of vision due to ... old age". DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1349 (28th ed.1994).  
Astigmatism is an unequal curvature of the refractive 
surfaces of the eye as a result of which a ray of light is 
not sharply focused on the retina but is spread over a more 
or less diffuse area.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 131 (26th ed.1981).  In other words, the diagnosed 
eye conditions are all refractive errors for which service 
connection is precluded.

Even if they could by viewed as other than refractive errors, 
there is no competent evidence linking the current eye 
disorders to service, and the veteran has not reported a 
continuity of symptomatology.  Thus, myopia, presbyopia and 
astigmatism cannot be service connected.    




3.  Low Back Disability

The veteran contends that his low back disability, currently 
diagnosed as degenerative joint disease of the lumbar spine, 
is the result of an in-service motor vehicle accident.  

Service medical records reflect that the veteran sustained 
multiple lacerations to his face and forehead after he was 
involved in a March 1961 motor vehicle accident (MVA).  
Indeed, hospital reports contemporaneous with the March 1961 
MVA are devoid of any subjective complaints, clinical 
findings, and diagnoses of referable to the low back.  
Indeed, at admission to the hospital in March 1961, the 
veteran had no other complaints other than a "headache."  
He denied any "bone pain."  Besides multiple lacerations to 
the face and forehead, a physical evaluation of the veteran 
was "normal."  Service separation examination reports, 
dated in June 1963 and June 1971, reflect that the veteran's 
spine was evaluated as "normal."  

The first post-service medical evidence of any low back 
disability is in the late 1990's (see, January 1999 report, 
prepared by McLeod Regional Medical Center, reflecting a 
diagnosis of chronic lumbar disc disease).  A February 2001 
VA magnetic resonance imaging scan report of the lumbar 
spine, performed in February 2002, revealed osteoarthritis 
with acquired spinal stenosis most pronounced at L2-L5.  
Subsequent VA outpatient and examination reports contain 
diagnoses of chronic back strain and degenerative joint 
disease of the lumbar spine (see, VA outpatient and 
examination reports, dated in June 2003 and February 2004, 
respectively).

As discussed, there is evidence of a low back disability.  
Thus, the first element of service connection is thus 
satisfied.  The in-service auto accident is well documented, 
and the recent VA examiner noted the veteran's reports of in-
service back strain; thus, the second element of an in-
service injury is also satisfied.  

There is, however, no competent evidence of a link between 
the currently demonstrated low back disability and any event 
or incident of the veteran's period of active service.  The 
veteran has not reported a continuity of symptomatology.  In 
his original claim for benefits, reported no treatment for a 
back disability until 2001, and the clinical record does not 
contain findings of a back disability until the late 1990's. 
When initially identified, there were no reports of earlier 
back disability.

In fact, the only competent medical opinion of record is that 
of a VA examiner in February 2004, who did not link the 
veteran's current low back degenerative joint disease to 
service.  

Thus, service connection on a direct incurrence basis must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection is also not warranted for low back 
disability on a presumptive basis.  There is no evidence of 
arthritis of the low back in service or manifested to a 
degree of at least 10 percent within the year immediately 
following the veteran's discharge from service in either June 
1963 or June 1971.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  

4.  Allergic Rhinitis

Service medical records include a May 1959 Report of Medical 
History, reflecting that the veteran reported that he had had 
frequent or chronic colds.  He was seen for an upper 
respiratory infection, tonsillitis, and sinusitis in 
February, June and November 1960, respectively.  In February 
1961, the veteran was again evaluated for an upper 
respiratory infection.  A diagnosis of allergic rhinitis was 
not entered.  Service separation examination reports, dated 
in June 1963 and June 1971, reflect that the veteran's 
sinuses and nose were evaluated as "normal."  

The first post-service evidence of allergic rhinitis was in 
January 1999 (see, January 1999 treatment report, prepared by 
McLeod Regional Medical Center).  When examined by VA in 
November 2003, a diagnosis of allergic rhinitis was continued 
(see, November 2003 VA Ear, Nose and Throat examination 
report).  The first element of service connection is thus 
satisfied.  

The service medical records contain no findings of allergic 
rhinitis, and the veteran has not reported any pertinent 
symptoms in service.  The second element of service 
connection is, therefore, not satisfied.  The veteran has 
also not reported any continuity of symptomatology since 
service, and there is no competent medical evidence of such a 
connection.  Accordingly, the weight of the evidence is 
against the claim and it is denied.

4.  CVA

Service medical records contain no findings referable to a 
cerebrovascular disease or disability.  In July 1959, the 
veteran was seen for chest pain.  A diagnosis of "HPCD" was 
entered.

The post-service medical evidence reflects that the veteran 
suffered a CVA in December 1999 (see, December 1999 report, 
prepared by McLeod Regional Medical Center, reflecting a 
diagnosis of ischemic right internal casual, CVA with 
subsequent facial, arm, and leg mild deficits).  The first 
element of service connection is thus satisfied.  

The veteran contends that the CVA was related to a head 
injury sustained in the 1961 MVA.  In so far as the service 
medical records document this accident, and service 
connection has been established for residuals of a forehead 
injury, the element of an in-service injury is established.

There is, however, no competent evidence of a link between 
the veteran's December 1999 CVA and a disease or injury in 
his military service.  Thus, service connection for CVA on a 
direct incurrence basis must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The veteran and those who have submitted 
statements in support of his claim have asserted that the CVA 
was a result of the MVA.  As lay persons, however, they lack 
the necessary medical expertise to express an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).



5.  BPH and Prostatitis, claimed as a prostate disorder. 

The veteran maintains that service connection is warranted 
for BPH and prostatits as a result of exposure to Agent 
Orange while serving in the Republic of Vietnam.  As service 
personnel records confirm that the veteran served in the 
Republic of Vietnam from February 7, 1966 to June 21, 1966, 
his exposure to Agent Orange is therefore presumed.  38 
C.F.R. § 3.307(a)(6)(iii).

Service medical records are silent on any complaints, 
treatment or findings of a prostate disorder of any kind 
while in service.

Post-service private and VA medical records contain a 
December 1999 diagnosis of nodular BPH with history of 
prostatitis (see, December 1999 report, prepared by McLeod 
Regional Medical Center).  When evaluated by VA in November 
2003, the veteran was diagnosed as having BPH with two 
episodes of prostatits.

While certain diseases, including prostate cancer, are 
presumed to be the result of such exposure, the medical 
evidence does not demonstrate, nor does the veteran contend, 
that he currently has prostate cancer.  BPH and prostatits 
are not among the list of diseases which may be presumed to 
be the result of such exposure.  In this regard, the Board 
notes that a presumption of service connection for a 
particular disability based on exposure to Agent Orange does 
not attach, unless specifically so determined by VA.  See 59 
Fed. Reg. 341 (1994); 61 Fed. Reg. 41,442 (1996); 64 Fed. 
Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600 (June 24, 
2002).

Notwithstanding the foregoing that BPH and prostatits are not 
among the list of diseases which may be presumed to be the 
result of such exposure, the veteran is not precluded from 
showing a direct link between the aforementioned prostate 
disorders and service.  Stifl v. Nicholson, See Combee v. 
Brown.

To that end, and in support of his claim, the veteran 
submitted a treatment report, prepared by his private 
physician, W. N. B., M. D., dated in October 2001, containing 
an opinion that he had progressive prostate problems which 
might be associated with his previous exposure to Agent 
Orange during his military service with the United States 
Navy.  The Board finds this opinion to be of limited 
probative value, however.  Dr. W. B. discussed only a 
possibility, rather than a likelihood, of prostate problems 
being associated with in-service Agent Orange exposure.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  

In contrast, a VA examiner opined in November 2003 that it 
was less likely than not that the veteran's BPH with two 
episodes of prostatits were service-related.  The examiner 
further concluded that while prostate cancer might be related 
to Agent Orange exposure, BPH and prostatitis were not.  
Given the fact that the VA examiner's opinion was definite, 
as well as based on not only an examination of the appellant 
but also a claims file review, to include Dr. W. B.'s October 
2001 opinion, the Board finds his conclusion to have greater 
probative value than that of Dr. W. B.

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.

Other Considerations

Currently, the only other evidence of record supporting the 
veteran's claims are s his own lay opinions, along with his 
spouse's and brother's statements.  The veteran, his wife and 
brother, however, have not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, their lay opinions do not constitute 
competent medical evidence and lack probative value. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claims, and they must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the instant claims. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus, to include as 
secondary to exposure to Agent Orange is denied. 

Service connection for defective vision is denied. 

Service connection for residuals of a low back injury is 
denied. 

Service connection for allergic rhinitis is denied. 

Service connection for cerebrovascular accident is denied. 

Service connection for benign prostate hypertrophy and 
prosatitis, to include as secondary to exposure to Agent 
Orange is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


